Citation Nr: 1445851	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 11, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 25, 2008 for the assignment of a 70 percent evaluation for PTSD.

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU) prior to July 19, 2012.


REPRESENTATION

Appellant represented by:	Loreain B. Tolle, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in  Pittsburgh, Pennsylvania.  In an  April 2008 rating decision, the RO granted service connection for PTSD and assigned an effective date of May 11, 2007.  The Veteran disagreed with the effective date assigned.  In a September 2008 rating decision, the RO increased the evaluation of PTSD to 70 percent, effective July 25, 2008, and denied a TDIU.  The Veteran disagreed with this decision.  

The Board notes that in a September 2012 decision, the RO granted service connection for alcohol abuse as secondary to PTSD, and increased the evaluation of the Veteran's PTSD to 100 percent, effective July 19, 2012.  As noted, the issues on appeal include entitlement to a TDIU; however, in light of the grant of a 100 percent evaluation for PTSD, the Veteran's only service-connected disability, the issue of entitlement to a TDIU from July 19, 2012 is rendered moot.  The Board has characterized the issue accordingly, as stated above. 

The Veteran testified before the undersigned Veterans Law Judge at the Board's offices in Washington, DC in October 2013.  A transcript of his hearing has been associated with the record.

At the hearing, the Veteran's representative raised the issue of clear and unmistakable error (CUE) in a February 2002 decision of the Board.  The Board notes that the question of whether the February 2002 decision contained CUE was adjudicated by the Board in an August 2006 decision, the Board determining that there was no CUE.  The Veteran's representative was advised by the undersigned that he may raise this issue on motion to the Board, but that the issues that had been developed for the Board's appellate consideration did not include whether there was CUE in a Board decision or any rating decision or action by the RO.

The issues of entitlement to an effective date earlier than July 25, 2008 for the assignment of a 70 percent evaluation for PTSD, and entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU) prior to July 19, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in a February 2002 decision; in August 2006, the Board determined that the February 2002 decision did not contain clear and unmistakable error.

2.  The Veteran's petition to reopen a claim of entitlement to service connection for PTSD was received on May 11, 2007; there are no communications between the February 2002 Board decision and the May 2007 submission which may be considered a formal or informal claim for service connection.


CONCLUSION OF LAW

The criteria for an effective date prior to September 19, 2008, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

An October 2007 letter included information regarding the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claims.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  As noted above, the appellant also was afforded a hearing before VLJ during which he presented oral argument in support of claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Effective Date for the Grant of Service Connection for PTSD

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2002). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit  has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  

Service connection was denied by the RO in April 1997.  The Veteran appealed, and the Board denied the claim in February 2002.  The Board concluded that the evidence did not establish combat service, and that a stressor supporting the diagnosis of PTSD had not been verified.  

A motion for reconsideration of the Board decision was denied by the Board in January 2005.  The Board declined to reverse its February 2002 decision in an August 2006 decision, on the basis that there was no CUE in the February 2002 decision.

The Veteran's petition to reopen the previously denied claim was received on May 11, 2007.  The RO ultimately granted service connection for PTSD in an April 2008 rating decision.  The Veteran argues that the effective date of service connection should be the date of receipt of his original claim.  Unfortunately, the pertinent and undisputed facts in this case are that the Veteran's claim was denied in a final Board decision in February 2002, and that a claim to reopen was not submitted until May 2007.  Prior to that date, there are no prior documents that can be construed as a claim, informal claim or an intent to file a claim of entitlement to service connection for PTSD.  

The Board acknowledges the Veteran's representative's argument during the October 2013 hearing suggesting that in light of newly submitted federal agency records consisting of deck logs from the ship on which the Veteran served, the claim should be reconsidered.  Indeed, VA regulations provide that if relevant official service department records existed and had not been associated with the claims file when the VA first decided the claim, the VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  However, paragraph (c)(1) does not apply if the VA could not have obtained the records when it decided the claim because the Veteran failed to provide sufficient information for VA to identify and obtain the records.  38 C.F.R. § 3.156(c)(2). 

In this case, the Board notes that in developing the Veteran's original claim of entitlement to service connection for PTSD, the RO repeatedly requested from the Veteran specific dates of the in-service incidents he claimed had caused his PTSD.  While he described various traumatic incidents, he responded that he was unable to remember specific dates.  Thus, the RO was unable to provide sufficient information to the service department to allow for verification of the claimed stressors.  In this regard, the Board observes that the service department organization responsible for processing research requests has advised that requests for research must be for a two-month specific date range of when a stressful event occurred.  The Veteran was unable to provide such information.  Ultimately, the Veteran's initial claim was denied on the basis that his claimed stressors could not be verified by the service department.  The Board thus concludes that the Veteran failed to provide sufficient information, despite the RO's numerous solicitations for specific dates, and that this failure on his part resulted in an inability to obtain the records that would eventually result in confirmation of a stressor and the grant of service connection.  As such, reconsideration is not warranted on the basis of newly obtained service department records.

In sum, there is no indication of a claim, informal claim, or intent to file a claim of entitlement to service connection for PTSD from the February 2002 Board decision until receipt of the Veteran's petition to reopen on May 11, 2007.  Under the law, the earliest effective date and the appropriate effective date for the grant of service connection in this case is May 11, 2007, the date of receipt of the Veteran's petition to reopen the claim of entitlement to service connection for PTSD. 


ORDER

Entitlement to an effective date earlier than May 11, 2007 for the grant of service connection for PTSD is denied.



REMAND

The Board has determined that additional development is necessary prior to appellate consideration of the issue of entitlement to an effective date earlier than July 19, 2012 for the grant of a 70 percent evaluation for PTSD and a TDIU.  In this regard, the record contains references to the Veteran's receipt of Social Security Administration (SSA) disability benefits.  In March 2009, the RO requested records from SSA.  The claims file contains one envelope with records received by the RO in October 2009; however, these records do not include any disability determination by SSA, nor do they reflect the basis of the Veteran's receipt of SSA benefits.  A March 2004 letter to the Veteran from SSA, submitted by the Veteran in September 2012, indicates that a decision as to whether the Veteran had met the requirements for benefits had not been made.  Because it is unclear whether the Veteran has received SSA disability benefits, this must be clarified.  If he is in receipt of such benefits, SSA should be requested to provide all records pertinent to the Veteran's SSA claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

All attempts to fulfill this development should be documented.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


